Mr. Robert J. Scott State Auditor 1200 Lincoln Street Room 601 Denver, Colorado 80203
Dear Mr. Scott:
QUESTION PRESENTED AND CONCLUSION
I am writing in response to your request for an opinion on the question of whether a municipal building authority is subject to the Colorado Local Government Audit Law?
     It is my opinion that a building authority registered as a nonprofit corporation, which enters into independent business transactions with a municipality but retains its autonomous nature is not subject to the Colorado Local Government Audit Law.
ANALYSIS
C.R.S. 1973, 29-1-602, et seq., requires that the governing body of each local government shall cause to be made an annual audit of the fiscal affairs and transactions of the local government for each fiscal year. "Local government" is defined in 29-1-602(2) as,
     (a) a county or a city and county; (b) a city or town; (c) a school district or junior college district; (d) a local improvement and service district, special district, or any other governmental unit having the authority under the general laws of this state to tax or impose assessments, including special assessments; . . .
A building authority is a private, nonprofit corporation, and not a component of the municipal government or an independent governmental unit with the power to impose taxes or assessments. The bonds issued by the building authority are issued pursuant to the powers vested in nonprofit corporations, C.R.S. 1973, 7-22-101, and are not issued under the direction of the municipality.
SUMMARY
It is my opinion that a building authority registered as a nonprofit corporation, which enters into independent business transactions with a municipality but retains its autonomous nature is not subject to the Colorado Local Government Audit Law.
I hope that this opinion sufficiently addresses your inquiry.
FOR THE ATTORNEY GENERAL
                             TERRE LEE RUSHTON Asst. Attorney General General Legal Services
                             SINCE ITS ISSUANCE THIS OPINION LETTER WAS ADOPTED AS A FORMAL OPINION OF THE ATTORNEY GENERAL BY ATTORNEY GENERAL J.D. MacFARLANE
CHARITABLE ORGANIZATIONS AUDIT MUNICIPAL GOVERNMENT
C.R.S. 1973, 29-1-602
LEGISLATIVE BRANCH Auditor, Office of State
A building authority registered as a nonprofit corporation which enters into independent business transactions with a municipality but remains its autonomous nature is not subject to the Local Government Audit Law.